                 Case 17-14711-LMI                Doc 489     Filed 09/11/20         Page 1 of 22




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division
                                      www.flsb.uscourts.gov


In re:                                                                             Chapter 11 Cases

GRANDPARENTS.COM, INC., et al.,                                                    Case No. 17-14711-LMI
                                                                                   (Jointly Administered)
         Debtors.1

                                              /

      SUMMARY OF FOURTH INTERIM POST-CONFIRMATION APPLICATION
         FOR ALLOWANCE AND PAYMENT OF (I) COMPENSATION AND
           (II) REIMBURSEMENT OF EXPENSES FOR AKERMAN LLP,
             GENERAL COUNSEL TO THE LIQUIDATING TRUSTEE,
             FOR THE PERIOD OF MARCH 1, 2020 – AUGUST 31, 2020


1.       Name of applicant:                                              Akerman LLP
2.       Role of applicant:                                              General Counsel to the Liquidating
                                                                         Trustee
3.       Name of certifying professional:                                Steven R. Wirth, Esq.
4.       Date case filed:                                                April 14, 2017
5.       Date of application for employment:                             October 14, 2017
6.       Date of final order approving employment:                       November 13, 2017, Nunc Pro Tunc
                                                                         to September 21, 2017
7.       If debtor's counsel, date of Disclosure of
         Compensation form:                                              N/A
8.       Date of this application:                                       September 11, 2020
9.       Dates of services covered:                                      March 1, 2020 – August 31, 2020

                                 Fees
10. Total fee requested for this period (from Exhibits)                                                   $67,805.50
11. Balance remaining in fee retainer account, not yet awarded                                                 $0.00
12. Fees paid or advanced for this period, by other sources                                                    $0.00
13. Net amount of fee requested for this period                                                           $67,805.50
                              Expenses
16. Total expense reimbursement requested for this period (from                                                $80.60
Exhibit)

1
 The address and the last four digits of the taxpayer identification of each of the debtors: (i) Grandparents.com, Inc.,
589 8th Avenue, 6th Floor, New York, NY 10018 (1114) and (ii) Grand Card LLC, 10800 Biscayne Boulevard,
Suite 750, Miami, FL 33161 (3030).



54573403;2
               Case 17-14711-LMI       Doc 489      Filed 09/11/20      Page 2 of 22




17. Balance remaining in expense retainer account, not yet                                    $0
received
18. Expenses paid or advanced for this period, by other sources                               $0
19. Net amount of expense reimbursements requested for this                               $80.60
period
                              Total
22. Gross award requested for this period                                              $67,886.10
23. Net award requested for this period                                                $67,886.10
25. If Final Fee Application, amounts of net awards request in                               N/A
interim applications but not previously awarded (total from
History of Fees and Expenses, following pages):
26. Total fee and expense award requested                                              $67,886.10


                            HISTORY OF FEES AND EXPENSES

1.       Dates, sources and amounts of retainers received:

              Dates             Sources             Amounts          For Fees or Costs?
                                              N/A

2.       Dates, sources and amounts of third party payments received:

              Dates             Sources             Amounts          For Fees or Costs?
                                              N/A

3.       Prior Fee and Expense Awards:




54573403;2
                                                2
             Case 17-14711-LMI        Doc 489      Filed 09/11/20   Page 3 of 22




                            FIRST AND FINAL APPLICATION

                                                                Prior Fee Awards    Prior Expense
                                                                                          Awards
               Dates covered by application: April 14, 2017 through and including July 31, 2017
Amount of fees requested                                          $285,944.90
Amount of expenses requested                                                        $17,571.58
Amount of fees awarded                                            $285,944.90
Amount of expenses awarded                                                          $17,571.58
Amount of fee retainer authorized to be used                                n/a
Amount of expense retainer authorized to be used                                             n/a
Fee award, net of retainer                                                  n/a
Expense award, net of retainer                                                               n/a
                        Date of award: September 22, 2017 [ECF No. 233]
Amount of fees actually paid                                      $285,944.90
Amount of expense reimbursement actually paid                                       $17,571.58
Amount of fees requested but not awarded, that applicant                 $0.00
wishes to defer to final application
Amount of expenses requested but not awarded that applicant                               $0.00
wishes to defer to final application

                 SUPPLEMENT TO FIRST AND FINAL APPLICATION

                                                                Prior Fee Awards    Prior Expense
                                                                                          Awards
        Dates covered by application: August 1, 2017 through and including September 15, 2017
Amount of fees requested                                           $74,721.30
Amount of expenses requested                                                       $8,385.71
Amount of fees awarded                                             $74,421.30
Amount of expenses awarded                                                         $8,385.71
Amount of fee retainer authorized to be used                               n/a
Amount of expense retainer authorized to be used                                           n/a
Fee award, net of retainer                                                 n/a
Expense award, net of retainer                                                             n/a
                        Date of award: September 22, 2017 [ECF No. 233]
Amount of fees actually paid                                       $74,721.30
Amount of expense reimbursement actually paid                                      $8,385.71
Amount of fees requested but not awarded, that applicant                $0.00
wishes to defer to final application
Amount of expenses requested but not awarded that applicant                             $0.00
wishes to defer to final application




54573403;2
                                               3
             Case 17-14711-LMI       Doc 489      Filed 09/11/20   Page 4 of 22




               FIRST INTERIM POST-CONFIRMATION APPLICATION

                                                               Prior Fee Awards   Prior Expense
                                                                                        Awards
   Dates covered by application: September 21, 2017 through and including December 31, 2017
Amount of fees requested                                            $69,533.00
Amount of expenses requested                                                     $8,914.54
Amount of fees awarded                                              $69,533.00
Amount of expenses awarded                                                       $8,914.54
Amount of fee retainer authorized to be used                               n/a
Amount of expense retainer authorized to be used                                         n/a
Fee award, net of retainer                                                 n/a
Expense award, net of retainer                                                           n/a
                           Date of award: April 13, 2018 [ECF No. 298]
Amount of fees actually paid                                        $69,533.00
Amount of expense reimbursement actually paid                                    $8,914.54
Amount of fees requested but not awarded, that applicant                 $0.00
wishes to defer to final application
Amount of expenses requested but not awarded that applicant                           $0.00
wishes to defer to final application

             SECOND INTERIM POST-CONFIRMATION APPLICATION

                                                               Prior Fee Awards   Prior Expense
                                                                                        Awards
           Dates covered by application: January 1, 2018 through and including March 31, 2019
Amount of fees requested                                          $333,393.00
Amount of expenses requested                                                       $9,552.43
Amount of fees awarded                                            $333,393.00
Amount of expenses awarded                                                         $9,552.43
Amount of fee retainer authorized to be used                               n/a
Amount of expense retainer authorized to be used                                           n/a
Fee award, net of retainer                                                 n/a
Expense award, net of retainer                                                             n/a
                           Date of award: May 24, 2019 [ECF No. 387]
Amount of fees actually paid                                            $0.00
Amount of expense reimbursement actually paid                                           $0.00
Amount of fees requested but not awarded, that applicant                $0.00
wishes to defer to final application
Amount of expenses requested but not awarded that applicant                             $0.00
wishes to defer to final application




54573403;2
                                              4
             Case 17-14711-LMI       Doc 489      Filed 09/11/20    Page 5 of 22




               THIRD INTERIM POST-CONFIRMATION APPLICATION

                                                                Prior Fee Awards   Prior Expense
                                                                                         Awards
           Dates covered by application: April 1, 2019 through and including February 29, 2020
Amount of fees requested                                          $ 302,423.50
Amount of expenses requested                                                       $13,610.91
Amount of fees awarded                                             $302,423.50
Amount of expenses awarded                                                         $13,610.91
Amount of fee retainer authorized to be used                               n/a
Amount of expense retainer authorized to be used                                            n/a
Fee award, net of retainer                                                 n/a
Expense award, net of retainer                                                              n/a
                           Date of award: April 30, 2020 [ECF No. 455]
Amount of fees actually paid                                       $296,575.00
Amount of expense reimbursement actually paid                                       $9,284.45
Amount of fees requested but not awarded, that applicant                 $0.00
wishes to defer to final application
Amount of expenses requested but not awarded that applicant                              $0.00
wishes to defer to final application




54573403;2
                                              5
               Case 17-14711-LMI          Doc 489   Filed 09/11/20    Page 6 of 22




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division
                                  www.flsb.uscourts.gov


In re:                                                               Chapter 11 Cases

GRANDPARENTS.COM, INC., et al.,                                      Case No. 17-14711-LMI
                                                                     (Jointly Administered)
         Debtors.

                                      /

               FOURTH INTERIM POST-CONFIRMATION APPLICATION
             FOR ALLOWANCE AND PAYMENT OF (I) COMPENSATION AND
               (II) REIMBURSEMENT OF EXPENSES FOR AKERMAN LLP,
                 GENERAL COUNSEL TO THE LIQUIDATING TRUSTEE,
                 FOR THE PERIOD OF MARCH 1, 2020 – AUGUST 31, 2020

         Steven R. Wirth and the law firm of Akerman LLP ("Akerman" or "Applicant"), as

counsel to Joshua Rizack, as Liquidating Trustee, file their fourth interim application (the

"Application") seeking an award of compensation for services rendered and reimbursement of

expenses incurred for the period of March 1, 2020 to August 31, 2020 (the "Application

Period").

         The Applicant submits this Application, pursuant to Sections 327, 328, 330, and 503(b) of

the United States Code (the "Bankruptcy Code"), Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the "Bankruptcy Rules"), and the Guidelines for Fee Applications for Professionals in

the Southern District of Florida in Bankruptcy Cases (the "Guidelines"). In accordance with

Local Form 89 and the Guidelines, the following exhibits are annexed to this Application:

         Exhibit 1-A:          Summary of Professional and Paraprofessional Time;

         Exhibit 1-B:          Summary of Professional and Paraprofessional Time By Activity
                               Code Category;

         Exhibit 2:            Summary and Breakdown of Requested Reimbursement of
                               Expenses; and


54573403;2
                                                6
               Case 17-14711-LMI        Doc 489    Filed 09/11/20   Page 7 of 22




         Exhibit 3:           Applicant's complete time by Activity Code Category for the time
                              period covered by this application.

         Applicant expended a total of hours during the Application Period, rendering necessary

and beneficial legal services. Exhibit "1-A" contains a list of Applicant's professionals and

paraprofessionals who have provided services during the Application Period, the hourly rate

charged by each, and a summary of time expended by each. Exhibit "1-B" contains a summary

of professional and paraprofessional time by activity code as required by, and in compliance

with, the Guidelines.    Exhibit "2" contains a summary of the Applicant's total actual and

necessary out-of-pocket expenses and disbursements, for which the Applicant seeks

reimbursement in accordance with Section 330(a) of the Bankruptcy Code, the Bankruptcy

Rules, and the Guidelines. The expenses and disbursement summarized in Exhibit "2" are those

which Applicant typically would invoice to its non-bankruptcy clients. Exhibit "3" contains a

daily description of the services rendered and the hours expended by the various attorneys and

paralegals of the Applicant who performed services in this case. The Applicant has prepared

Exhibit "3" based on, among other things, contemporaneous daily time records maintained by the

Applicant's attorneys and paralegals.

                                    CASE BACKGROUND

         On September 20, 2017, the Bankruptcy Court entered an Order Confirming the Debtors'

First Amended Chapter 11 Plan of Liquidation (the "Confirmation Order") [ECF No. 228]. All

conditions to consummation of the Debtors' First Amended Joint Plan of Liquidation (the "Plan")

[ECF No. 183] set forth in Article X of the Plan were satisfied or waived on September 26, 2017.

Thus, in accordance with the terms of the Plan and the Confirmation Order, the Plan became

effective on September 26, 2017 (the "Plan Effective Date") [ECF No. 239].




54573403;2
                                               7
               Case 17-14711-LMI        Doc 489       Filed 09/11/20    Page 8 of 22




         Pursuant to the Plan and as ratified by the Confirmation Order, upon the Effective Date,

Joshua Rizack was appointed the Liquidating Trustee under the Liquidating Trust Agreement

(the "Trust Agreement") for the Grandparents.com, Inc. and Grand Card LLC Liquidating Trust

(the "Liquidating Trust").

         Notwithstanding the entry of the Confirmation Order, the occurrence of the Effective

Date, and turning over and/or transfer of the Debtors' assets to the Liquidating Trust, the

Bankruptcy Court retains exclusive jurisdiction over the Chapter 11 cases after the Effective

Date. See Confirmation Order, ¶ 26.

                                  APPLICANT'S RETENTION

         Prior to the entry of the Confirmation Order, Applicant served as counsel for the Debtors.

See [ECF Nos. 57 and 106]. On November 13, 2017, the Court entered an Order [ECF No. 261]

approving the Application for Approval of Employment of Steven R. Wirth and the Law Firm of

Akerman LLP as Counsel for the Liquidating Trustee Nunc Pro Tunc to September 21, 2017

[ECF No. 242].

         The Plan, Confirmation Order, and Liquidating Trust Agreement authorize the

Liquidating Trustee to retain professionals ("Post-Confirmation Professionals") to assist him in

carrying out his duties.     With regard to compensation of Post-Confirmation Professionals,

Section 21 of the Confirmation Order provides:

         Any fees and expenses of Professionals retained by the Liquidating Trustee shall
         be payable from the Trust Assets, subject to approval of an application for
         allowance and payment of such fees and expenses by the Bankruptcy Court.

         This is the Applicant's fourth interim post-confirmation application.




54573403;2
                                                  8
               Case 17-14711-LMI        Doc 489      Filed 09/11/20    Page 9 of 22




                                 DESCRIPTION OF SERVICES

         As set forth in the Exhibits to this Application, the Applicant has organized its time

records by activity codes in accordance with the Guidelines.

         Case Administration (B110)

         Applicant continued to respond to inquiries in the form of e-mail, telephone calls, and

correspondence from counsel for creditors and from unrepresented creditors regarding the status

of various matters relating to the Debtors' assets and the Liquidating Trust, although the amount

of these inquiries has substantially decreased. Applicant oversaw payment of on-going post-

confirmation expenses. Applicant also reviewed and helped prepare the Liquidating Trustee's

Quarterly Operating Reports for the period of January 1, 2020 through June 30, 2020.

         Applicant expended a total of 25.70 hours in this category and is requesting the total sum

of $15,282.00 for the services rendered for this category.

         Asset Analysis and Recovery (B120)

         Applicant assisted special litigation counsel and the Liquidating Trustee in finalizing the

settlement with the Debtors' directors and officers, which tasks included drafting and revising the

motion to compromise controversy [ECF No. 425], drafting and revising the settlement

agreement, drafting and revising the proposed order granting same, and attending all related

hearings. While the settlement with the directors and officers was ultimately approved by the

Court [ECF No. 458], including the entry of the requested bar order, Applicant had to resolve

issues raised by the SEC regarding the scope of the bar order, which in turn raised issues with the

settling directors and officer. This settlement brought $4,350,000 into the estate after the

payment of special litigation counsel's contingency fee. Applicant also finalized the analysis of

whether to prosecute any remaining causes of action of behalf of the estate.




54573403;2
                                                 9
              Case 17-14711-LMI         Doc 489       Filed 09/11/20    Page 10 of 22




         Applicant expended a total of 50.50 hours in this category and is requesting the total sum

of $27,775.00 for the services rendered for this category.

         Fee/Employment Compensation Applications (B160)

         During the Application Period, Applicant continued to review and catalogue time entries

on a monthly basis in preparation for this Application. Applicant also prepared the Summary of

Third Interim Post-confirmation Application for Allowance and Payment of (I) Compensation

and (II) Reimbursement of Expenses for Akerman LLP, General Counsel to the Liquidating

Trustee, for the Period of April 1, 2019 –February 29, 2020 [ECF No. 429], which was approved

by Order of the Court [ECF No. 455] after notice and a hearing.

         Applicant expended a total of 13.30 hours in this category and is requesting the total sum

of $5,691.00 for the services rendered for this category.

         Claims Administration and Objections (B310)

         One of the Liquidating Trustee's foremost responsibilities is to distribute the assets of the

Liquidating Trust to holders of allowed claims. Applicant responded to numerous inquiries from

creditors regarding their claims, including address changes, and tax reporting. Applicant filed the

following claim objections:

             1) Omnibus Objection to Claim of 27 Old Field Lane Andrew Foote Andrew Foote,
                BJS Squared, LLC, Clement S. Dwyer, Jr. [ECF No. 466];

             2) Omnibus Objection to Claim of DMI Partners, Inc. Insureds Attn: Kevin J. Lamer
                James K. O'Brien, James K. O'Brien, Larry Stogel [ECF No. 467];

             3) Omnibus Objection to Claim of Lee Lazarus [# 13], Lee Lazarus [# 14], Meadows
                Capital, LLC [#18]; Millennium Trust Co. [#7]; Millennium Trust Co. [#8] [ECF
                No. 468];

             4) Omnibus Objection to Claim of Mintz Levin Cohn Ferris Glovsky [# 12],
                Newmark Grubb Knight & Frank [# 21], Steven E. Leber [#23]; Steven E. Leber
                [#24] [ECF No. 469];




54573403;2
                                                 10
              Case 17-14711-LMI        Doc 489       Filed 09/11/20   Page 11 of 22




             5) Amended First Omnibus Objection to Claim of 27 Old Field Lane [# 25], Andrew
                Foote [# 3.7], Andrew Foote [#27], BJS Squared, LLC [#22], Clement S. Dwyer,
                Jr. [#3.28], Clement S. Dwyer, Jr. [#20] [ECF No. 472];

             6) Amended Second Omnibus Objection to Claim of DMI Partners, Inc. [# 19],
                Insureds-Attn: Kevin J. Lamer [# 16], James K. O'Brien [#26], James K. O'Brien
                [#3.59], Larry Stogel [#29] [ECF No. 473];

             7) Amended Third Omnibus Objection to Claim of Lee Lazarus [# 13], Lee Lazarus
                [# 14], Meadows Capital, LLC [#18], Millennium Trust Co. f/b/o Tessler c/o
                Family Management Corporation [#7], Millennium Trust Co. f/b/o Tessler c/o
                Family Management Corporation [#8] [ECF No. 474];

             8) Amended Fourth Omnibus Objection to Claim of Mintz Levin Cohn Ferris
                Glovsky [# 12], Newmark Grubb Knight & Frank [# 21], Steven E. Leber [#23],
                Steven E. Leber [#24] [ECF No. 475]; and

             9) Fifth Omnibus Objection to Claim of Tiburon Media Group, LLC [# 1], Action
                Marketing Research, Inc. [# 2], Vanbridge LLC [#15], SJO Worldwide LLC
                [#17] [ECF No. 479]

             The Court has entered the following orders on the claim objections:

             1) Order Sustaining Liquidating Trustee's Amended First Omnibus Objection to
                Claims [ECF No. 480];

             2) Order Sustaining Liquidating Trustee's Amended Third Omnibus Objection to
                Claims [ECF No. 481];

             3) Order Sustaining Liquidating Trustee's Amended Fourth Omnibus Objection to
                Claims [ECF No. 482]; and

             4) Order Sustaining in Part Liquidating Trustee's Amended Second Omnibus
                Objection to Claims [ECF No. 487].

         Applicant expended a total of 36.90 hours in this category and is requesting the total sum

of $17,396.50 for the services rendered for this category.

         Miscellaneous Other Tasks (B190 and B192)

         Although no significant amounts of time or effort were spent on the miscellaneous task

codes under this subheading, applicant expended a total of 4.30 hours in these categories and is

requesting the total sum of $1,661.00 for the services rendered in these categories, which

services are described in more detail in the attachments to this application.


54573403;2
                                                11
              Case 17-14711-LMI        Doc 489       Filed 09/11/20   Page 12 of 22




                         EVALUATION OF SERVICES RENDERED

         The Application has presented the nature and extent of the professional services rendered

by Applicant for which compensation is sought. The recitals set forth in the daily diaries

attached hereto constitute only a summary of the time spent. A mere reading of the time

summary annexed hereto alone cannot completely reflect the full range of services the Applicant

rendered and the complexity of the issues and the pressures of time and performance which have

been placed on the Applicant in connection with these cases.

         American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.), 544 F.2d 1291

(5th Cir. 1977), cert. denied, 431 U.S. 904 (1977), enumerates the factors a bankruptcy court

should evaluate in awarding fees. They are addressed as relevant to this matter below. Applicant

believes that the requested fees are fair and reasonable considering the factors enumerated in

Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), made applicable to

bankruptcy proceedings by First Colonial.

1.       Time And Labor Required

         The foregoing summary, together with the Exhibits attached hereto, details the time,

nature and extent of the professional services Applicant rendered during the period covered by

this Application. The hours expended evidence the extensive time devoted to this matter by

Applicant with respect to various legal issues which have arisen in this case during the period

covered by this Application.




54573403;2
                                                12
              Case 17-14711-LMI         Doc 489       Filed 09/11/20    Page 13 of 22




2.       The Novelty And Difficulty Of The Service

         The legal questions arising in the representation of the Liquidating Trustee in regards to

the general administration of this liquidating trust, to date, are not novel or difficult, but they did

require the exercise of skillful application of Bankruptcy Code provisions and securities law

relating to the matters considered, given that Grandparents.com was a public company.

3.       The Skill Requisite To Perform The Services Properly

         In order to perform the legal services enumerated herein properly, substantive legal

knowledge in the fields of bankruptcy, commercial law, and debtor/creditor rights was required.

Mr. Wirth has extensive experience in these areas and is highly qualified to serve as counsel to

the Liquidating Trustee.     His attorneys and staff are also well versed in substantive and

procedure matters which arise during the representation of bankruptcy trustees.

4.       The Preclusion Of Other Employment By The Professional Due To The Acceptance
         Of The Case

         Akerman is aware of no other specific employment which was precluded as a result of its

accepting these cases.     However, the efforts of Akerman were devoted to these cases and

Akerman was unable to devote that time to other matters, therein preventing Akerman from

billing and collecting fees in other cases.

5.       The Customary Fee

         The rates charged by Applicant as set forth in Exhibit I-A are customary for attorneys

within the Southern District of Florida of similar skill and reputation.

         For services of the type rendered herein where those services were performed for a

private client, Applicant would charge a reasonable fee for services rendered, on an hourly rate

or, in addition, a contingent or fixed fee basis. The fees requested by Applicant are comparable




54573403;2
                                                 13
              Case 17-14711-LMI         Doc 489       Filed 09/11/20   Page 14 of 22




to those fees which would be charged to a private client for similar services rendered by

Applicant.

         The rates charged by the participating attorneys and paraprofessionals, as set forth in the

Exhibits are well within the range charged by attorneys in the Southern District of Florida of

similar skill and reputation in the area of bankruptcy and commercial law. Furthermore, there is

no agreement between Applicant and any other person for sharing compensation which may be

awarded in this case.

6.       Whether The Fee Is Fixed Or Contingent

         Applicant's compensation is not fixed, as it is subject to the sufficiency of the estate to

compensate Applicant for its services.       It is not contingent in the classic sense whereby

compensation will only be given if Applicant is successful in recovering money for general

unsecured creditors; however, it is contingent in the sense that it is subject to the availability of

unencumbered funds and this Court's approval.

7.       Time Limitations Imposed By The Client Or Other Circumstances

         Certain time limitations are imposed in the Liquidating Trust Agreement. Applicant has

worked diligently to meet the deadline and act quickly and efficiently in the administration of the

Liquidating Trust.

8.       Experience, Reputation And Ability Of Applicant

         Akerman is an established law firm having substantial experience in bankruptcy and

commercial law, litigation, corporate and real estate matters. Applicant is familiar with the

issues arising during the pendency of this action, and has dealt with similar legal questions in the

past.

9.       The Undesirability Of The Case

         Applicant did not and does not find it undesirable to represent the Liquidating Trustee.


54573403;2
                                                 14
              Case 17-14711-LMI        Doc 489       Filed 09/11/20   Page 15 of 22




10.      The Nature And Length Of The Professional Relationship With The Client

         Applicant commenced representing the Debtors in February 2017, approximately two

months prior to the commencement of these cases, which resulted in Akerman's representation of

the Liquidating Trustee post-confirmation.

11.      Awards In Similar Cases

         The amount requested by Applicant is not unreasonable in terms of awards in cases of

like magnitude and complexity. The fees required by Applicant comport with the mandate of the

Code, which directs that services be evaluated in the light of comparable services performed in

bankruptcy cases in the community.

12.      Benefit To The Estate

         Applicant provides a benefit to this estate by advising the Liquidating Trustee in

executing and fulfilling his duties under the Liquidating Trust and in obtaining sizable recoveries

for the benefit of creditors.

         Based on the standards set forth in Section 330 of the Code and First Colonial, the

Applicant believes that it is entitled to receive the fair and reasonable value of the services it

rendered during the period covered by this Application.

         WHEREFORE, the Applicant respectfully requests the Court to enter an order (i)

authorizing an interim award in the amount of which is comprised of (a) $67,805.50 as

compensation for services rendered during the Application Period; and (b) $80.60 as

reimbursement for actual and necessary expenses incurred during this Application Period; (ii)

authorizing and directing the Liquidating Trustee to pay the Applicant the sum of $67,886.10

less any amounts paid to date, representing the aggregate fees and costs sought by the Applicant

herein; and (iii) granting such other and further relief as the Court deems appropriate.




54573403;2
                                                15
              Case 17-14711-LMI      Doc 489     Filed 09/11/20   Page 16 of 22




         Dated: September 11, 2020        Respectfully submitted,

                                          AKERMAN LLP


                                          By: /s/ Steven R. Wirth
                                          Steven R. Wirth
                                          Florida Bar No.: 170380
                                          Email: steven.wirth@akerman.com
                                          401 E. Jackson St., Suite 1700
                                          Tampa, FL 33602
                                          Telephone: (813) 223-7333
                                          Facsimile: (813) 223-2837

                                               and

                                          Eyal Berger
                                          Florida Bar No.: 011069
                                          Email: eyal.berger@akerman.com
                                          350 East Las Olas Blvd., Suite 1600
                                          Ft. Lauderdale, FL 33301
                                          Telephone: (954) 712- 6071
                                          Facsimile: (954) 847-5374




54573403;2
                                            16
              Case 17-14711-LMI       Doc 489       Filed 09/11/20     Page 17 of 22




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

CM/ECF electronic mail this September 11, 2020 to all parties listed on the attached service list.

                                             By: /s/ Steven R. Wirth
                                                    Steven R. Wirth




54573403;2
                                               17
                  Case 17-14711-LMI      Doc 489     Filed 09/11/20    Page 18 of 22




                                         CERTIFICATION

             1.     I have been designated by Akerman LLP ("Akerman") as the professional with
responsibility in this case for compliance with the "Guidelines for Fee Applications for
Professionals in the Southern District of Florida in Bankruptcy Cases" (the "Guidelines").
             2.     I have read Akerman's Application for Compensation and Reimbursement of
Expenses (the "Application"). The Application complies with the Guidelines, and the fees and
expenses sought fall within the Guidelines, except as specifically noted in this Certification
and described in the Application.
             3.     The fees and expenses sought are billed at rates and in accordance with
practices customarily employed by the Akerman and generally accepted by the Akerman's
clients.
             4.     In seeking reimbursement for the expenditures described on Exhibit "2,"
Akerman is seeking reimbursement only for the actual expenditure and has not marked-up the
actual cost to provide a profit or to recover the amortized cost of investment in staff time or
equipment or capital outlay (except to the extent that the Akerman has elected to charge for in-
house photocopies and outgoing facsimile transmissions at the maximum rates permitted by
the Guidelines).
             5.     In seeking reimbursement for any service provided by a third party, Akerman
is seeking reimbursement only for the amount actually paid by the Application to third party.
             6.     The following are the variances with the provisions of the Guidelines, the date
of each Court Order approving the variance, and the justification for the variance: NONE.

         Dated: September 11, 2020              Respectfully submitted,

                                                AKERMAN LLP


                                                By: /s/ Steven R. Wirth
                                                Steven R. Wirth
                                                Florida Bar No.: 170380
                                                Email: steven.wirth@akerman.com
                                                401 E. Jackson St., Suite 1700
                                                Tampa, FL 33602
                                                Telephone: (813) 223-7333
                                                Facsimile: (813) 223-2837




54573403;2
              Case 17-14711-LMI         Doc 489        Filed 09/11/20   Page 19 of 22



                                           SERVICE LIST
17-14711-LMI Notice will be electronically mailed to:

Johanna Armengol on behalf of U.S. Trustee Office of the US Trustee
Johanna.Armengol@usdoj.gov, johanna.armengol@usdoj.gov

David W Baddley on behalf of Interested Party U.S. Securities and Exchange Commission
baddleyd@sec.gov

Eyal Berger, Esq. on behalf of Debtor Grandparents.com, Inc.
eyal.berger@akerman.com, jeanette.martinez@akerman.com

Steven J Brotman on behalf of Interested Party GN Hearing Corporation
Steven.brotman@lockelord.com, Irene.rabba@lockelord.com

Steven J Brotman on behalf of Interested Party Robert Cohen
Steven.brotman@lockelord.com, Irene.rabba@lockelord.com

Steven J Brotman on behalf of Interested Party Steven E. Leber
Steven.brotman@lockelord.com, Irene.rabba@lockelord.com

David C. Cimo, Esq on behalf of Other Professional Joshua Rizack
dcimo@cmmlawgroup.com, mmark@cmmlawgroup.com;ekelly@cmmlawgroup.com

David C. Cimo, Esq on behalf of Plaintiff Joshua Rizack
dcimo@cmmlawgroup.com, mmark@cmmlawgroup.com;ekelly@cmmlawgroup.com

David C. Cimo, Esq on behalf of Special Counsel David C Cimo
dcimo@cmmlawgroup.com, mmark@cmmlawgroup.com;ekelly@cmmlawgroup.com

Aileen Gelpi on behalf of Creditor SJO Worldwide , LLC
aileen.gelpi@gmail.com, aileen@agelpilaw.com

Daniel L. Gold, Esq. on behalf of Other Professional Joshua Rizack
daniel.gold@bipc.com, marilee.tamesolmedo@bipc.com

Douglas A Goldin on behalf of Defendant JJLS Consulting, LLC
doug.goldin@lockelord.com, irene.rabba@lockelord.com;AutoDocket@lockelord.com

Douglas A Goldin on behalf of Defendant Jordan Leber
doug.goldin@lockelord.com, irene.rabba@lockelord.com;AutoDocket@lockelord.com

Douglas A Goldin on behalf of Interested Party BJ Squared, LLC
doug.goldin@lockelord.com, irene.rabba@lockelord.com;AutoDocket@lockelord.com

Douglas A Goldin on behalf of Interested Party Meadows Capital, LLC
doug.goldin@lockelord.com, irene.rabba@lockelord.com;AutoDocket@lockelord.com

Douglas A Goldin on behalf of Interested Party Robert Cohen
doug.goldin@lockelord.com, irene.rabba@lockelord.com;AutoDocket@lockelord.com


                                                   2
54573403;2
             Case 17-14711-LMI          Doc 489       Filed 09/11/20    Page 20 of 22



Douglas A Goldin on behalf of Interested Party Steven E. Leber
doug.goldin@lockelord.com, irene.rabba@lockelord.com;AutoDocket@lockelord.com

Anna Haugen on behalf of Creditor Aetna, Inc.
ahaugen@mcguirewoods.com, sjerreld@mcguirewoods.com

Jason Z. Jones, Esq. on behalf of Defendant Vantiv LLC
jjones@joneslawpa.com

Donald R Kirk, Esq on behalf of Creditor VB Funding, LLC
dkirk@carltonfields.com, kathompson@carltonfields.com;jpelletier@carltonfields.com

Stephen R Leslie, Esq on behalf of Respondent Rocket Science Group, LLC, d/b/a MailChimp
sleslie.ecf@srbp.com

John E Lucian on behalf of Defendant Blank Rome, LLP, a Pennsylvania limited liability partnership
lucian@blankrome.com

Marilee A Mark on behalf of Other Professional Joshua Rizack
mmark@cmmlawgroup.com, ekelly@cmmlawgroup.com

David B Marks on behalf of Plaintiff Joshua Rizack
brett.marks@akerman.com, charlene.cerda@akerman.com

Courtney A McCormick on behalf of Creditor Aetna, Inc.
cmccormick@mcguirewoods.com, sjerreld@mcguirewoods.com;flservice@mcguirewoods.com

Niall T McLachlan, Esq on behalf of Creditor VB Funding, LLC
nmclachlan@carltonfields.com, cguzman@carltonfields.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Araizu S Oretsky on behalf of Other Professional Joshua Rizack
sheila.oretsky@bipc.com, mercy.campo@bipc.com

Leslie S. Osborne, Esq. on behalf of Defendant Access Development Corporation
office@rorlawfirm.com, 4275819420@filings.docketbird.com

Jimmy D. Parrish on behalf of Interested Party Lee Lazarus
jparrish@bakerlaw.com, orlbankruptcy@bakerlaw.com;cmartin@bakerlaw.com;egreen@bakerlaw.com

Jimmy D. Parrish on behalf of Interested Party Louis Karol
jparrish@bakerlaw.com, orlbankruptcy@bakerlaw.com;cmartin@bakerlaw.com;egreen@bakerlaw.com

Allen P Pegg on behalf of Creditor Starr Indemnity & Liability Company
allen.pegg@hoganlovells.com, Gladys.cata@hoganlovells.com;maria.helmick@hoganlovells.com

Nemia L. Schulte, Esq. on behalf of Defendant Laurie Meadoff
nemia2000@aol.com, nemia3000@gmail.com



                                                  3
54573403;2
              Case 17-14711-LMI         Doc 489        Filed 09/11/20   Page 21 of 22



Scott W Spradley on behalf of Defendant David W. Angstadt
scott.spradley@flaglerbeachlaw.com, suzy@flaglerbeachlaw.com

Marty Steinberg on behalf of Creditor Starr Indemnity & Liability Company
marty.steinberg@hoganlovells.com, beth.moon@hoganlovells.com;miamidocketing@hoganlovells.com

Marty Steinberg on behalf of Defendant Starr Indemnity & Liability Company
marty.steinberg@hoganlovells.com, beth.moon@hoganlovells.com;miamidocketing@hoganlovells.com

Yolanda P Strader on behalf of Interested Party Clement S. Dwyer, Jr.
ystrader@carltonfields.com, iabay@carltonfields.com

Yolanda P Strader on behalf of Interested Party Lee Lazarus
ystrader@carltonfields.com, iabay@carltonfields.com

Yolanda P Strader on behalf of Interested Party Louis Karol
ystrader@carltonfields.com, iabay@carltonfields.com

Yolanda P Strader on behalf of Interested Party Robert Cohen
ystrader@carltonfields.com, iabay@carltonfields.com

Yolanda P Strader on behalf of Interested Party Steven E. Leber
ystrader@carltonfields.com, iabay@carltonfields.com

Scott A. Underwood, Esq. on behalf of Plaintiff Joshua Rizack
sunderwood@underwoodmurray.com, dstrand@underwoodmurray.com

Stephen C Villeneuve on behalf of Other Professional Joshua Rizack
carey.villeneuve@bipc.com, Jessie.morin@bipc.com

Stephen C Villeneuve on behalf of Plaintiff Joshua Rizack
carey.villeneuve@bipc.com, Jessie.morin@bipc.com

Stephen C Villeneuve on behalf of Special Counsel Scott A. Underwood
carey.villeneuve@bipc.com, Jessie.morin@bipc.com

Rebecca J Williams on behalf of Creditor Starr Indemnity & Liability Company
rwilliams@conroysimberg.com,
dfriedman@conroysimberg.com;dgailey@conroysimberg.com;jcutler@conroysimberg.com

Steven R Wirth on behalf of Debtor Grand Card LLC
steven.wirth@akerman.com,
caren.collier@akerman.com;Jennifer.meehan@akerman.com;Katherine.fackler@akerman.com;john.dicks
@akerman.com;judy.barton@akerman.com

Steven R Wirth on behalf of Debtor Grandparents.com, Inc.
steven.wirth@akerman.com, caren.collier@akerman.com;Jennifer.meehan@akerman.com;
Katherine.fackler@akerman.com;john.dicks@akerman.com;judy.barton@akerman.com

Steven R Wirth on behalf of Interested Party Grand Card LLC,
steven.wirth@akerman.com, caren.collier@akerman.com;Jennifer.meehan@akerman.com;


                                                   4
54573403;2
             Case 17-14711-LMI        Doc 489       Filed 09/11/20   Page 22 of 22



Katherine.fackler@akerman.com;john.dicks@akerman.com;judy.barton@akerman.com

Steven R Wirth on behalf of Other Professional Joshua Rizack
steven.wirth@akerman.com, caren.collier@akerman.com;Jennifer.meehan@akerman.com;
Katherine.fackler@akerman.com;john.dicks@akerman.com;judy.barton@akerman.com

Steven R Wirth on behalf of Plaintiff Joshua Rizack
steven.wirth@akerman.com, caren.collier@akerman.com;Jennifer.meehan@akerman.com;
Katherine.fackler@akerman.com;john.dicks@akerman.com;judy.barton@akerman.com

Steven R Wirth on behalf of Plaintiff Joshua Rizack, as Liquidating Trustee
steven.wirth@akerman.com, caren.collier@akerman.com;Jennifer.meehan@akerman.com;
Katherine.fackler@akerman.com;john.dicks@akerman.com;judy.barton@akerman.com

Thomas G Zeichman on behalf of Defendant J.D. Robinson, Inc.
tzeichman@bmulaw.com, G67999@notify.cincompass.com




                                                5
54573403;2
